                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

ADAM LANE                                                                           PLAINTIFF
ADC #155843

V.                                No. 5:18CV00135-JM-JTR

KEDRICK R. AVERY, Lieutenant; and
CHRISTOPHER BUDNIK, Warden                                                      DEFENDANTS


                                            JUDGMENT

       Consistent with the Order entered on this day, this case is dismissed. All relief sought is

denied, and the case is closed.

       Dated this 30th day of July, 2019.



                                                    ____________________________________
                                                     UNITED STATES DISTRICT JUDGE
